IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48197

SAMUEL CARL NEYHART,                             )
                                                 )    Filed: June 23, 2021
       Petitioner-Appellant,                     )
                                                 )    Melanie Gagnepain, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
STATE OF IDAHO,                                  )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Respondent.                               )
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Benjamin J. Cluff, District Judge.

       Judgment dismissing successive petition for post-conviction relief, affirmed.

       Samuel C. Neyhart, Filer, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Judge
       Samuel Carl Neyhart appeals from the district court’s summary dismissal of his
successive petition for post-conviction relief. For the reasons set forth below, we affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Neyhart was charged with three counts of lewd conduct with a minor under sixteen,
Idaho Code § 18-1508. A jury convicted Neyhart of all three counts. Neyhart then appealed to
this Court, and the judgment of conviction was affirmed for all three counts. State v. Neyhart,
160 Idaho 746, 378 P.3d 1045 (Ct. App. 2016). In that decision, this Court set forth in detail the
facts underlying Neyhart’s conviction. Id. at 749-50, 378 P.3d at 1048-49.
       Thereafter, Neyhart filed a pro se petition for post-conviction relief, alleging sixteen
instances of ineffective assistance of counsel and fourteen instances of Fifth, Sixth, and
Fourteenth Amendment violations. The district court denied Neyhart’s petition, and this Court



                                                 1
affirmed the judgment on appeal. Neyhart v. State, Docket No. 46446 (Ct. App. March 31,
2020) (unpublished).
       Subsequently, Neyhart filed a petition for leave to file a subsequent petition for post-
conviction relief and, after the district court filed a notice of intent to dismiss the petition,
Neyhart filed an answer and amended subsequent petition for post-conviction relief. Neyhart’s
claims included that the prosecutor deliberately concealed and misrepresented evidence
regarding the victim’s skin condition, several alleged evidence disclosure violations, and an
ineffective assistance of counsel claim. The district court denied Neyhart’s petition, finding that
Neyhart’s claims were barred under I.C. § 19-4908, since they could have been presented in a
prior proceeding, and that they failed to meet the standard under Brady v. Maryland, 373 U.S. 83
(1963). Neyhart timely appeals.
                                                  II.
                                            ANALYSIS
       Neyhart argues that the district court erred in dismissing his petition. Specifically,
Neyhart argues that since the nature of the victim’s skin condition, lichen sclerosus, was
misrepresented by the State, it remained unknown to him and his failure to raise it in an earlier
proceeding should have been excused under I.C. §§ 19-4901 and 19-4908. Neyhart also again
alleges Brady violations, prosecutorial misconduct, and an ineffective assistance of counsel
claim on appeal, all of which rely on his assertion that the State misrepresented evidence of the
victim’s skin condition.
       Idaho Code § 19-4901 provides that “any issue which could have been raised on direct
appeal, but was not, is forfeited and may not be considered in post-conviction proceedings,
unless it . . . could not, in the exercise of due diligence, have been presented earlier.” Idaho
Code § 19-4908 provides that “all grounds for relief available to an applicant under this act must
be raised in his original, supplemental or amended application” or be waived. A court may
excuse a failure to raise a claim if it “finds a ground for relief asserted which for sufficient reason
was not asserted or was inadequately raised in the original . . . application.”
       Neyhart’s successive petition and his appeal of the dismissal of that petition primarily
rest on several assertions relating to the State’s conduct concerning evidence of the victim’s skin
condition. Neyhart argues that the State misrepresented the serious nature of lichen sclerosus
when it reported that “no findings” resulted from the victim’s colposcopic examination and

                                                  2
allowed its expert witness to testify that lichen sclerosus is a “normal variance, such as a mole, or
a freckle, or a birthmark.”      Neyhart argues this was an intentional misrepresentation by the
State with the purpose of withholding the serious nature of lichen sclerosus, which may result in
redness or bruising, thereby preventing Neyhart from using it in his defense at trial and on
appeal.
          The district court relied on State v. Stevens, 146 Idaho 139, 191 P.3d 217 (2008) to find
that Neyhart’s arguments were based on new interpretations of existing evidence, rather than
newly discovered evidence that could support excusing Neyhart’s failure to raise these claims on
direct appeal or in his original post-conviction petition. Id. at 146, 191 P.3d at 224. The court
reasoned that since all evidence cited by Neyhart existed prior to his direct appeal and first post-
conviction petition, and Neyhart did not show that the failure to learn of the evidence was not
due to lack of diligence, it did not constitute new evidence under State v. Drapeau, 97 Idaho 685,
692, 551 P.2d 972, 979 (1976). Therefore, Neyhart failed to adequately demonstrate why these
claims were not included in his direct appeal and original post-conviction petition. We agree
with the district court.
          While Neyhart insists that the nature of the victim’s skin condition was not known to him
until recently, the district court is correct that the evidence ostensibly supporting Neyhart’s
claims existed in the record prior to his filing an appeal and original post-conviction petition.
This is also true for his claims of Brady violations, prosecutorial misconduct, and ineffective
assistance of counsel, all of which rely on the same facts as set forth above. Because the conduct
and medical information relied upon (although Neyhart claims he was previously unaware of its
import) existed prior to his direct appeal and original petition for post-conviction relief, the
district court did not err in denying Neyhart’s successive petition for post-conviction relief.
                                                   III.
                                          CONCLUSION
          The district court did not err by dismissing Neyhart’s successive petition for post-
conviction relief. Accordingly, the district court’s judgment dismissing Neyhart’s successive
petition for post-conviction relief is affirmed.
          Judge LORELLO and Judge BRAILSFORD CONCUR.




                                                    3